MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                Sep 30 2020, 9:22 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bruce W. Graham                                          Curtis T. Hill, Jr.
Graham Law Firm P.C.                                     Attorney General of Indiana
Lafayette, Indiana
                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Brian L. Port,                                           September 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-854
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D02-1903-F5-31



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020                 Page 1 of 13
                                             Case Summary
[1]   Brian L. Port appeals his conviction for level 5 felony possession of child

      pornography depicting or describing a child under the age of twelve. He argues

      that the trial court abused its discretion regarding discovery by not granting his

      request for the State to produce a copy of a digital file with the child

      pornography redacted. He also argues that there was insufficient evidence to

      establish that any of the children were under the age of twelve. We affirm.


                                 Facts and Procedural History
[2]   At all times relevant to this appeal, Port owned a Google Account with the

      email address BrianPort40@gmail.com. The account included several Google

      services, such as Gmail, Google Cloud, and Google Photos. The Google

      Photos application had a feature that automatically uploaded images from

      authorized devices into an “Instant Upload” folder. Tr. Vol. 3 at 65. On April

      2, 2018, child pornographic images were automatically uploaded to Port’s

      Instant Upload folder. Id. at 66-67, 226. On April 9, 2018, additional child

      pornographic images were automatically uploaded into Port’s Instant Upload

      folder. That same day, a new “Untitled Album” was created in Port’s Google

      Photo account, and four images were moved into that folder. Id. at 26-28.

      Google identified two of the images uploaded to Port’s Google Photo account

      as child pornography based on information Google received from the National

      Center for Missing and Exploited Children (NCMEC). Google immediately

      terminated Port’s account.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 2 of 13
[3]   On July 11, 2018, NCMEC informed the Tippecanoe County Prosecutor’s

      Office that Google had identified two child pornographic images in Port’s

      account. The information provided by NCMEC included Port’s name, email

      address, internet protocol (IP) address, phone number, and two images of

      suspected child pornography. Tr. Vol. 2 at 231-33. The office’s director of

      forensic investigation Sean Leshney requested additional records from Google

      that Google provided on an encrypted USB drive. Id. at 245. Leshney

      decrypted the Google USB drive using a password emailed to him from

      Google. The Google USB drive contained Google’s certificate of authenticity,

      “hash” records of the uploaded pictures, 1 and records from Port’s account,

      including “[e]mails, contacts, subscriber information, Google Drive, Google

      Photos, search history, location history, [and] device information.” Id. at 246-

      48. The Google USB drive also contained six child pornographic images that

      were uploaded to Port’s account on April 2 and 9, 2018. Tr. Vol. 3 at 16, 18.

      Leshney sent those six images to NCMEC, and NCMEC verified that four of

      the six images were known victims from prior investigations. Id. at 56.


[4]   Leshney ultimately discovered Port’s home address and that Port’s phone

      number was associated with a Verizon cellphone. Leshney obtained a search



      1
          Leshney explained,

              Hashing a file is the way [that] we uniquely identify a file. It could be any type of file, from an
              image, a Word document, a zip file, every bit of that file, the contents of the file was run
              through a mathematical algorithm and it spits out a 32 value. It is extremely unique. [There
              are] different levels of hashing, and so if you change one pixel, one byte within that file, it
              completely changes the hash of that file.
      Tr. Vol. 2 at 247.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020                     Page 3 of 13
      warrant to search Port’s home. During the search, police officers found in

      Port’s outdoor grill some pieces of the Samsung cellphone that Verizon records

      showed that Port had been using when the child pornography was uploaded

      into his Google Photos account. The phone had been disassembled and was

      missing its motherboard, memory chip, and screen. Id. at 170.


[5]   On March 13, 2019, the State charged Port with two counts of possession of

      child pornography, one as a level 5 felony and the other as a level 6 felony. The

      State later filed an information alleging that Port is a habitual offender.


[6]   Port filed a request for production of electronically stored information, seeking

      an order that the State provide him, on a flash drive, a copy of the contents of

      the Google USB drive with the pornographic images redacted. Appellant’s

      App. Vol. 2 at 66-67. The State filed a motion to quash, asserting that the State

      had already permitted Port’s counsel to inspect the contents of the Google USB

      drive on two occasions and had provided him a disc with requested content

      from the Google USB drive, which included “album photo data, account

      information, location history, search terms (in both text and Word format),

      instant upload data, untitled photo data, and Google’s Certificate of

      Authenticity with hash value information.” Id. at 68. The State informed the

      trial court that it had not provided some information, including “the zip files,

      which contain child pornography, [Port’s] emails, and [Port’s] photos/Google

      albums, which contain child pornography and other images.” Id. at 69.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 4 of 13
[7]   The trial court held a hearing on the matter, at which Port testified that he

      wanted to look at the images on the Google USB drive to get some idea of

      where the child pornography was and determine whether there were things

      uploaded to his account that somebody else had uploaded. Tr. Vol. 2 at 69.

      After a discussion with the trial court and the prosecutor, Port’s counsel agreed

      that it “would work” if Port, Port’s counsel, and Port’s expert were allowed to

      view the Google USB drive at the jail with the prosecutor or Leshney present.
Id. at 78. The trial court issued an order denying the State’s motion to quash

      and ordering the State to provide an opportunity for Port, his counsel, and his

      expert to “inspect, review, or examine” the Google USB drive, including files

      that may contain child pornography, at the Tippecanoe County Jail with a

      representative of the prosecutor’s office present. Id. at 79; Appellant’s App.

      Vol. 2 at 76-77. The trial court found that the order was justified to give Port

      “an opportunity to prepare his defense and understand when or how the

      materials may have been downloaded into his account.” Tr. Vol. 2 at 79.


[8]   At Port’s jury trial, an unencrypted version of the contents of the Google USB

      drive created by Leshney was admitted at Port’s trial. Ex. Vol. 5 at 32 (State’s

      Ex. 3A). In addition, six child pornographic images that were uploaded to

      Port’s Google account on April 2 and 9, 2018, were admitted and published to

      the jury. Id. at 75 (State’s Ex. 3J). A detective specializing in crimes against

      children testified that he believed that the children in the pictures were “ten or

      under” based on their “development …, facial features, [and] … smaller

      stature.” Tr. Vol. 3 at 118. During closing argument, the prosecutor argued to


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 5 of 13
       the jurors to use their “common sense” and their “life experiences in dealing

       with children” to determine whether the children were under the age of twelve.

       Tr. Vol. 4 at 57. The prosecutor asked the jurors to consider the children’s size,

       physical development, and facial features, including the “baby fat in their

       faces.” Id.


[9]    The jury found Port guilty of both counts of child pornography. At a bench

       trial, Port was found to be a habitual offender. The trial court concluded that

       the level 6 felony was a lesser included offense of the level 5 felony and entered

       judgment of conviction for the latter. The trial court then sentenced Port to five

       years, plus a three-year enhancement for being a habitual offender, for a total of

       eight years, with three years suspended to probation. This appeal ensued.


                                      Discussion and Decision

       Section 1 – Port invited any error in the trial court’s discovery
                                   ruling.
[10]   Port first contends that the trial court “erred in refusing to order the State to

       provide copies of all files in reliance on [Indiana Code Section] 35-36-10-4.”

       Appellant’s Br. at 13. We think the issue is appropriately framed as whether the

       trial court abused its discretion in granting Port, his counsel, and his expert the

       opportunity to examine the contents of the Google USB drive at the

       Tippecanoe County Jail with a representative of the prosecutor’s office present.

       We observe that trial courts have broad discretion in ruling on issues of

       discovery. Beville v. State, 71 N.E.3d 13, 18 (Ind. 2017). “On review, [an


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 6 of 13
       appellate court] presume[s] that the trial court’s decision is correct, and the

       party challenging the decision has the burden of persuading us that the trial

       court abused its discretion.” State v. Pelley, 828 N.E.2d 915, 923 (Ind. 2005).


[11]   Discovery of child pornography in criminal proceedings is governed by Indiana

       Code Chapter 35-36-10. “In any criminal proceeding, material constituting

       child pornography must remain in the custody of the state or the court.” Ind.

       Code § 35-36-10-3. In addition,


               A court shall deny any request by the defendant in a criminal
               proceeding to copy, photograph, duplicate, or otherwise
               reproduce any material that constitutes child pornography if the
               state provides ample opportunity for inspection, viewing, and
               examination of the material by:


                        (1) the defendant;


                        (2) the defendant’s attorney; and


                        (3) any individual the defendant seeks to qualify as an
                        expert; at a state or local court or law enforcement facility
                        as provided in section 5 of this chapter.


       Ind. Code § 35-36-10-4 (emphasis added). And finally, “A court may permit a

       defendant to inspect, view, and examine material that constitutes child

       pornography at a state or local court or law enforcement facility if the defendant




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 7 of 13
       demonstrates that inspecting, viewing, and examining the material is necessary

       to the defendant’s defense.” Ind. Code § 35-36-10-5(a). 2


[12]   Port seems to be arguing that (1) he was denied an “ample opportunity to

       inspect” the Google USB drive because the trial court permitted a representative

       of the prosecutor’s office to be present at the jail during Port’s inspection and (2)

       he was denied his constitutional right to present a defense because he was not

       provided with a copy of the contents of the Google USB drive with the child

       pornographic images redacted. We begin by noting that at the hearing on the

       matter, Port specifically agreed that allowing a representative from the

       prosecutor’s office to be present during Port’s examination of the Google USB

       drive would satisfy his needs:


               THE COURT: Would this all be shortcutted [sic] if I allow the
               Defendant to view it directly and have [the prosecutor] or Mr.
               Leshney go down to the jail with [defense counsel] and view it all
               under a protective order as provided in [Section 35-36-10-5]?
               [Defense Counsel], does that get you … access to the same
               information you’re looking for without having to redact it?


               [DEFENSE COUNSEL]: That would satisfy that, but there’s
               another aspect to this. … [S]ince [Mr. Leshney] can’t be my
               computer expert, we may have our own computer expert …




       2
         If a court permits a defendant to inspect, view, and examine material that constitutes child pornography,
       the court must issue a protective order with respect to the material in compliance with Indiana Code Section
       35-36-10-5(b), which the trial court did in this case.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020                Page 8 of 13
               [who] maybe can go … up to [the prosecutor’s] office and inspect
               it up there at a later date.


               [PROSECUTOR]: And we don’t have a problem with their
               experts coming up to our office with [defense counsel.]


               ….


               [DEFENSE COUNSEL]: …. [O]kay, yes. Then what you’re
               proposing, Judge, would work. Go down to the jail and allow
               [Port] to see it, and then if our expert needs to 1ook at it, we’ll go
               up to the Prosecutor’s office[.]”


               THE COURT: Again? Twice? I think we should do it just once.
               If you have an expert, have the expert, the Defendant, everybody
               available one time to take a 1ook at it all at the same time. I
               mean, how many bites of the apple do you want at this thing is
               what I’m saying.


       Tr. Vol. 2 at 77-78. Defense counsel indicated that he was not sure whether an

       expert could “sit down there and just in real-time figure all this stuff out or if he

       needs to work with it,” but they would try. Id. at 78-79.


[13]   Given that Port’s counsel affirmatively informed the trial court that Port’s needs

       would be satisfied by making the Google USB drive available to him for

       examination with the prosecutor present, and that they would try to bring their

       expert to the jail for examination of the Google USB drive at the same time, we

       conclude that any alleged error arising from the procedure ordered by the trial

       court is invited. The invited error doctrine, which is based on the legal principle

       of estoppel, “forbids a party from taking ‘advantage of an error that she

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 9 of 13
       commits, invites, or which is the natural consequence of her own neglect or

       misconduct.’” Durden v. State, 99 N.E.3d 645, 651 (Ind. 2018) (quoting Wright

       v. State, 828 N.E.2d 904, 907 (Ind. 2005)). A “passive lack of objection,”

       standing alone, does not constitute invited error. Batchelor v. State, 119 N.E.3d
550, 558 (Ind. 2019) (quoting Brewington v. State, 7 N.E.3d 946, 974 (Ind. 2014),

       cert. denied (2015)). Rather, “to establish invited error, there must be some

       evidence that the error resulted from the appellant’s affirmative actions as part

       of a deliberate, ‘well-informed’ trial strategy.” Id. (quoting Brewington, 7 N.E.3d

       at 954). Here, the procedure was part of a deliberate and informed resolution of

       Port’s discovery request and thus meets the standard for invited error.


[14]   Even if any alleged error was not invited, Port’s argument is meritless. First, in

       his argument, Port completely fails to acknowledge that when he requested

       production of a copy of the Google USB drive, his counsel had already had two

       opportunities to fully examine it. Further, while Port concedes that the State

       provided a disc with some of the information from the Google USB drive to his

       counsel, Port avoids disclosing what that information was. In fact, the disc

       contained information requested by defense counsel after counsel had examined

       the Google USB drive twice. This information included “album photo data,

       account information, location history, search terms (in both text and Word

       format), instant upload data, untitled photo data, and Google’s Certificate of

       Authenticity with hash value information.” Appellant’s App. Vol. 2 at 68.

       After all this discovery, the trial court responded to Port’s discovery request by

       ordering the State to provide Port, his counsel, and his expert an opportunity to


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 10 of 13
       examine the contents of the Google USB drive. Port does not claim that his

       expert was unable to come to the jail to examine the Google USB drive or that

       his expert examined the Google USB drive at the jail and was unable to provide

       the assistance that Port needed to present a defense. Accordingly, Port cannot

       carry his burden to persuade us that the trial court abused its discretion

       regarding discovery.


              Section 2 – The evidence is sufficient to support Port’s
                                   conviction.
[15]   Port also challenges the sufficiency of the evidence supporting his conviction.

       In reviewing a claim of insufficient evidence, we do not reweigh the evidence or

       judge the credibility of witnesses, and we consider only the evidence that

       supports the judgment and the reasonable inferences arising therefrom. Bailey v.

       State, 907 N.E.2d 1003, 1005 (Ind. 2009). It is “not necessary that the evidence

       ‘overcome every reasonable hypothesis of innocence.’” Drane v. State, 867
N.E.2d 144, 147 (Ind. 2007) (quoting Moore v. State, 652 N.E.2d 53, 55 (Ind.

       1995)). “We will affirm if there is substantial evidence of probative value such

       that a reasonable trier of fact could have concluded the defendant was guilty

       beyond a reasonable doubt.” Bailey, 907 N.E.2d at 1005.


[16]   To convict Port of level 5 felony possession of child pornography, the State was

       required to prove beyond a reasonable doubt that Port


               knowingly or intentionally possesse[d] or accesse[d] with intent
               to view … a picture, a photograph, a motion picture, a videotape,
               a digitized image, or a pictorial representation … that depicts or

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 11 of 13
               describes sexual conduct by a child … who [Port knew] is less
               than eighteen (18) years of age or who appears to be less than
               eighteen (18) years of age, and that lacks serious literary, artistic,
               political, or scientific value” and the “the child whose sexual
               conduct is depicted … is less than twelve (12) years of age[.]


       Ind. Code § 35-42-4-4(d), -(e)(1)(F). Port’s sole challenge is to the State’s proof

       that any of the children were less than twelve years old.


[17]   In Bone v. State, 771 N.E.2d 710 (Ind. Ct. App. 2002), the defendant challenged

       his conviction for possession of child pornography depicting or describing

       sexual conduct by a child who is less than sixteen years old or who appears to

       be less than sixteen years old. He argued that the State failed to produce

       sufficient evidence of the victims’ ages. Id. at 717. Another panel of this Court

       concluded,


               Herein, an assessment as to the girl’s age is not only a matter of
               common sense but also the trier of fact may take into account her
               overall appearance, including the developmental stage of the girl
               based upon her breasts, body hair, and other anatomical features.
               While it is possible that not all the girls were children under the
               age of sixteen, we cannot say that no reasonable [factfinder]
               could find beyond a reasonable doubt that at least one was of a
               child under the age of sixteen. Therefore, we find sufficient
               evidence to support Bone’s conviction.
Id.


[18]   At Port’s trial, the images alleged to be child pornography depicting or

       describing a child under the age of twelve were admitted and published to the

       jury. The State argued to the jurors that they were able to use their common
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020   Page 12 of 13
       sense to determine whether the children were less than twelve years old by

       considering the children’s size, physical development, and facial features.

       Having reviewed the record before us, we cannot say that no reasonable

       factfinder could find beyond a reasonable doubt that at least one, if not all, of

       the children were under the age of twelve. 3 Accordingly, we affirm Port’s

       conviction for level 5 felony possession of child pornography.


[19]   Affirmed.


       Robb, J., and Brown, J., concur.




       3
         We acknowledge that the applicable statute in Bone provided that a person committed that offense where
       the child was less than or appeared to be less than the age of sixteen. Here, the statute differs in that it
       requires that the child depicted or described be less than twelve. Given the appearance of the children as
       shown in the images admitted and published to the jury and included in the record on appeal, we do not
       believe there is any appreciable possibility that all six children appear to be less than twelve but are actually
       older.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-854 | September 30, 2020                    Page 13 of 13